DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: Ray (U.S. PATENT NO. 9430688 B1) and Saveliev (U.S. PG-PUB NO. 20070036434 A1) appear to be the closest prior arts on record. Ray teaches to encode the persistent homology of a data set in the form of a parameterized version of a Betti number. Saveliev teaches topological analysis and decomposition of dynamical images through computation of homology. However, cited references do not teach the allowable subject matter or the claimed limitations, such as, inter alia, generating a Betti number series corresponding to a contribution rate by performing persistent homology processing, using a plurality of pieces of time series data and the contribution rate of each of the plurality of pieces of time series data; generating a characteristic image from a plurality of the Betti number series, the plurality of Betti number series being generated by performing the first generation process on each of the plurality of contribution rates; and generating machine learning data in which the characteristic image and a classification corresponding to the plurality of pieces of time series data are associated with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664